UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION
ANTHONY TELLIS, ET AL. CIVIL ACTION NO. 18-cv-0541
VERSUS JUDGE FOOTE
JAMES M. LEBLANC, ET AL. MAGISTRATE JUDGE HORNSBY
MEMORANDUM RULING
Before the Court is Plaintiffs’ second motion to amend their complaint [Record

Document 169] and their associated motion to supplement theit memorandum in support of
their motion for class certification [Record Document 170]. Because Plaintiffs have carried
their burden to justify their late request for leave to amend, because proposed Plaintiff
Ronald Brooks (“Brooks”) has standing, and because the Coutt is satisfied that the claims
ate not moot for purposes of class certification, the motions [Record Documents 169 and
170] are GRANTED. The Cletk of Court is to file into the record Document 201-1 as the
Second Amended Complaint and Document 201-2 as the Supplemental Memorandum in
Support of Class Certification.

I. Background

As the procedural background of this matter has been discussed extensively in this

Coutt’s ruling on Plaintiffs’ first motion to amend the complaint, [Record Document 178 at
1-2, 14-15], this ruling will only update that history. The Magistrate Judge granted leave to
add the Advocacy Center as an associational plaintiff, a ruling that the undersigned ultimately
affirmed on appeal. [Record Documents 153 at 4-7, 154 at 7-9, and 178 at 4-18]. While
Defendants’ appeal was pending, Plaintiffs filed a second motion to amend, seeking to add

three additional named plaintiffs: Carlton Turner (“Turner”), Larry Jones (“Jones”), and

1
Brooks (collectively, “Additional Named Plaintiffs”). [Record Document 169 at 2]. They also
filed a motion for leave to supplement their memorandum in support of their motion for
class certification in order to incorporate information about the Additional Named Plaintiffs.
[Record Document 170]. At the same time, Plaintiffs filed a motion to dismiss Anthony
Tellis (“Tellis”), a named plaintiff who had been moved out of extended lockdown at David
Wade Cottectional Center (“DWCC”) and requested to withdraw from the litigation.
[Record Document 169-2 at 2 and 171]. Because this Court has dismissed Tellis, [Record
Document 174], the Plaintiffs in this matter are currently Bruce Charles (“Charles”) and the
Advocacy Center. [Recotd Document 154 at 7-11].

Plaintiffs filed the second motion to amend when the deadline for class discovery was
rapidly approaching. Faced with numerous unresolved discovery disputes, the patties agreed
that class discovery and merits discovery could proceed in tandem and that class certification
would be addressed alongside dispositive motions. [Record Document 182]. The Court
accordingly upset the otiginal deadlines related to class cettification. [Record Document
184]. The Court then issued a new scheduling order setting January 15, 2020 for the close of
fact discovety and October 1, 2020 for Plaintiffs’ supplemental briefing in support of class
certification. [Record Document 195]. The Court has subsequently further extended the
scheduling deadlines in this matter, making Plaintiffs’ supplemental briefing in support of
class due December 1, 2020. [Record Document 293].

The motion for leave to amend originally sought to add another named plaintiff,
Damonte Henty, [Record Document 169 at 2], who has since withdrawn from this litigation.
[Record Documents 196 and 197]. The Court ordered Plaintiffs to amend their proposed
amended complaint and the supplemental memorandum in support of class certification to

2
remove the allegations and arguments telated to Henry. [Record Document 197 at 1].
Plaintiffs have complied with this order. [Record Documents 201-1 and 201-2].

Further, prior to the Court ruling on the instant motions, Plaintiffs appealed a
discovery ordet issued by the Magistrate Judge. [Record Document 232]. Throughout the
course of briefing the appeal, Plaintiffs represented that Turner and Brooks were no longer
housed on the extended lockdown unit at DWCC. [Record Document 240 at 2-3]. This
prompted the Coutt to order additional briefing on whether the claims of inmates no longer
housed in extended lockdown at DWCC are moot, therefore preventing them from being
properly named as class representatives in this action and making the instant motion to
amend futile. [Record Document 259]. This issue has now been fully briefed, [Record
Documents 280, 292 and 296], and Plaintiffs’ motions ate ripe for review.

II. Lawand Analysis

A. Standard for Amendment of Pleadings

A court should “freely” grant leave to amend “when justice so requites.” Fed. R. Civ.
P. 15(a). However, once a scheduling otder is in place, a request to amend a pleading after
the deadline for amendment has passed is controlled by a more restrictive standard. Filguecra
». U.S. Bank Nat'l Ass'n, 734 F.3d 420, 422 (5th Cir. 2013) (citing Fahim v. Marriot Hotel Servs,
Inc, 551 F.3d 344, 348 (5th Cir. 2008)). Under that standard, leave may be granted “only for
good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The four factors
relevant to good cause are: ‘(1) the explanation for the failure to timely move for leave to
amend; (2) the importance of the amendment; (3) potential prejudice in allowing the
amendment; and (4) the availability of a continuance to cure such prejudice.” EEOC ». Serv.
Temps Inc., 679 F.3d 323, 334 (5th Cir. 2012) (quoting Fahim, 551 F.3d at 348).

3
B. Application

Tutning first to Plaintiffs’ explanation for the timing of their motion to amend,
Defendants argue that Plaintiffs could have made their motion (filed on Match 22, 2019) as
early as January 2019. [Record Document 183 at 2-3, 5}. At the time this Court entered its
scheduling order, [Recotd Document 56], Plaintiffs had no reason to know that Tellis would
ask to withdraw from this litigation. Although it appears that some weeks passed between
Plaintiffs’ knowledge that Tellis wished to withdraw and the motion to amend, Plaintiffs
have explained at least some of this delay by a need to meet with the Additional Named
Plaintiffs before filing the motion. [Record Document 169-2 at 3]. Therefore, the Court
finds that Plaintiffs have adequately explained their delay in seeking to amend theit
complaint to add the Additional Named Plaintiffs.

Second, the Court will address the importance of the amendment. A class action may
not be maintained without a named plaintiff. See Fed. R. Civ. P. 23(a). Given that at present
there is only one named plaintiff, Plaintiffs correctly point out that any procedural or other
difficulties encountered with Charles could derail the class portion of this litigation after
both parties have already committed extensive tesoutces to litigate the class certification
issue. [Record Document 169-2 at 4]. Allowing the Additional Named Plaintiffs to appear as
representatives of the proposed class will reduce the likelihood that the parties would
needlessly expend their resources. And so, this Court finds that the amendment is important

to the orderly progress of this litigation."

 

1 Although it appeared that allowing the Advocacy Center to enter as a plaintiff might
eliminate the need to certify a class, Plaintiffs have elected to ptoceed with class certification.
As this Court has pointed out, it appears that vague communication of Plaintiffs’ intentions
led this Court and Defendants to believe that adding the Advocacy Center as an

4
 

When affirming the Magistrate Judge’s decision to allow Plaintiffs to add the
Advocacy Center as a party, this Court observed that including the Additional Named
Plaintiffs would have “no effect on the merits claims in this case.” [Record Document 178 at
22]. Although Defendants assert that this observation reduces the importance of the
proposed amendment, [Record Document 183 at 5], they appear to misunderstand the role
of representative parties in this action. The reason to allow the amendment is not to broaden
the set of issues in play or the scope of relief available (i.e., merits issues). Rather, the
purpose of adding additional class representatives is to ensure that the withdrawal of the one
temaining representative would not prevent this Court from determining whether or not to
certify the class. Thus, the relative importance of the amendment at issue is a question of
procedural rather than substantive law, and it is in that sense that the proposed amendment
has no effect on the merits of this case.

The Court must next examine Defendants’ potential prejudice if the amendment is
allowed. Initially, Defendants argued that they would be prejudiced by the amendment
because the deadline for class certification was fast approaching. [Record Document 167-1 at
2-3]. Now that the Court has significantly extended the discovery deadlines, Defendants
atgue that they will be prejudiced because they will have to conduct written discovery about
and depositions of the Additional Named Plaintiffs. [Record Document 183 at 5-6]. While
Defendants might elect to conduct this discovery (and so incur the expense), it is also
possible that they might not do so; Defendants have not asserted that they will conduct this
discovery. Moreover, much of that discovery consists, as Plaintiffs point out, of medical and

other documents alteady in Defendants’ possession as the custodian of the Additional

 

associational plaintiff would replace class certification rather than supplement it. [Record
Document 178 at 20]. The Court cautioned Plaintiffs to be more accurate in the future. [Id].
5
Named Plaintiffs. [Record Documents 169-2 at 5 and 186 at 4]. In addition, discovery must
be evaluated in light of the overall scope of litigation. See Fed. R. Civ. P. 26(b)(1) (requiring
that the scope of discovery be “proportional to the needs of the case”). In this case,
discovery has involved ovet one hundred thousand pages of documents related to all of the
inmates in extended lockdown at DWCC. [Record Document 136 at 4]. Even with the
expense of depositions (should defense counsel wish to take them), the Court finds that
discovety related to the Additional Named Plaintiffs will not substantially increase the
discovery burden that already exists. Thus, while the Court acknowledges that adding named
plaintiffs will somewhat increase Defendants’ burden when arguing against class
certification, the Court finds this ptejudice to be relatively minor when considered in light of
the overall scope of this litigation.

In re Norplant Contraceptive Products Liability Litegation, 163 F.R.D. 258 (E.D. Tex. 1995),
does not convince this Court otherwise. Although Defendants assert that this case is
analogous, [Recotd Document 183 at 8-9], this Court finds it readily distinguishable. In
Norplant, the district court found that the defendants were prejudiced when the plaintiffs
moved to add additional class representatives after the close of class discovery and after
defendants had filed their brief in opposition to class certification. Norplant, 163 F.R.D. at
260. The court understandably found that being unable to “reevaluate their decision
concerning which class representatives to depose for purposes of contesting master class
cettification” would disadvantage the defendants. Id Here, by contrast, the deposition
deadline has not yet passed and Defendants’ brief in opposition to class certification is not
due until December 2020. [Record Document 293]. Thus, Defendants do not face a similar

level of prejudice as the Norplant defendants.
Finally, the Court notes that a short extension is available to cure any prejudice
Defendants may face. The deposition deadline is currently set for March 15, 2020. [Record
Document 293]. With the supplemental class briefing not set to resume until December
2020, there is ample time to allow the parties additional time to complete depositions of the
Additional Named Plaintiffs upon request.

Therefore, the Court concludes that Plaintiffs have satisfied the requirements for a
grant of leave to amend their complaint to add the Additional Named Plaintiffs.

C. Brooks’s Standing

Defendants argue that Brooks lacks standing to proceed in this matter because he
was not housed at DWCC at the time the original complaint was filed; Plaintiffs contest this
conclusion. [Record Documents 183 at 6, 186 at 1-3, 193 at 2-3, and 194 at 1-2]. Article II
standing is a matter of subject-matter jurisdiction. Crane v. Johnson, 783 F.3d 244, 251 (5th
Cir. 2015) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). Subject-matter
jurisdiction, including questions of standing, “is determined as of the date of the filing of the
complaint.” Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 460 (5th Cir. 2005) (quoting Carr
», Alta Verde Indus., Inc., 931 F.2d 1055, 1061 (5th Cir. 1991)). It is undisputed that Brooks
was not held in extended lockdown when Plaintiffs filed their initial complaint on February -
20, 2018. [Record Documents 183 at 6 and 201-1 at 39]. He was in extended lockdown at
DWCC when the second amended complaint was filed on March 22, 2019. [Id]. Thus, the
question is whether the “complaint” that must allege facts sufficient to establish standing is

the original complaint or the proposed second amended complaint.

 

2 The second amended complaint was initially filed in connection with the instant
motion to amend the complaint, [Record Document 169-1], and thus the Court will treat
this as the date that Plaintiffs filed their amended complaint.

7
To address this issue, both parties point this Court to County of Riverside v. McLaughiin,
500 U.S. 44, 50-52 (1991). [Record Documents 186 at 2, 193 at 2-3, and 194 at 1-2]. In
McLaughlin, a plaintiff held in the county jail brought a class action complaint in August 1987
challenging the constitutionality of his probable cause hearing. Id. at 48. An amended
complaint in July 1988 named additional class representatives. Id. at 48-49. The Supreme
Court held that for the three new plaintiffs, the relevant point in time at which to judge their
standing was “at the time the second amended complaint was filed.” Id. at 51.

There appeats to be no dispute that Brooks was held in extended lockdown on the
date that Plaintiffs filed their second amended complaint. Under McLaughiin, that is the date
on which to judge the existence of standing. 500 U.S. at 51. At that point in time, Brooks
was suffering an alleged injury (ie. being held in the conditions ptevailing in extended
lockdown at DWCO), caused by Defendants’ conduct (ie., theit policies and procedures that
cteated those conditions), and that would be redressed by a ruling in his favor (ie., being
held in improved conditions). See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing
Friends of the Earth, Inc. v. Laidlaw Envt'l Servs. (TOO), Inc., 528 U.S. 167, 180-81 (2000); Lujan,
504 US. at 560-61). This Court concludes that Brooks had standing at the time the second
amended complaint was filed and so this Court has subject-matter jurisdiction over his claim,
at least while Brooks was housed at DWCC.

The Court must next determine if Charles and the Additional Named Plaintiffs,
including Brooks, retain standing to serve as named plaintiffs in this matter given that they

are no longer incarcerated in the extended lockdown units at DWCC.
D. Mootnhess

At the Court’s request, both parties addressed the question of whether the claims of
the Additional Named Plaintiffs are mooted by the fact that Plaintiffs’ suit seeks prospective
injunctive relief and none of the men remain in extended lockdown at DWCC such that they
will personally benefit from any injunctive relief that may be awarded in this case. While
briefing this issue, Plaintiffs represented that at this time neither the Additional Named
Plaintiffs not the remaining originally named plaintiff, Charles, remain in DWCC extended
lockdown. [Recotd Document 280 at 3]. The treason for this differs between the groups.
Charles is no longer at DWCC because he has been teleased from state custody while the
Additional Named Plaintiffs remain in custody but have been transferred to different
facilities. [Id.]

Parties must establish standing at the inception of a lawsuit and the case or
controversy must exist throughout all stages of litigation. Fontenot v. McCraw, 777 F.3d 741,
747 (5th Cir. 2015). When this does not occur, the case is moot and the claims should
usually be dismissed. Id “A case becomes moot—and therefore no longer a ‘Case’ ot
‘Controversy’ for purposes of Article [II—‘when the issues presented are no longer “live” ot
the parties lack a legally cognizable interest in the outcome.” Id. (quoting Already, LLC »,
Nike, Inc., 568 U.S. 85, 91 (2013)). The legally cognizable interest requirement is also known
as the “personal stake” requirement. United States Parole Comm’n v. Geraghty, 445 U.S. 388, 396
(1980).

In this case, the conttovetsy remains live—at least for members of the proposed class
Charles and the Additional Named Plaintiffs seek to represent-—because the conditions of

confinement in the extended lockdown units of DWCC remain in a state that Plaintiffs

9
allege is unconstitutional. Rocky v. King, 900 F.2d 864, 867 (5th Cir. 1990). At issue, then, is
whether Charles and the Additional Named Plaintiffs retain a personal stake in the outcome.

Plaintiffs lack a petsonal stake in the outcome at this time because they do not stand
to petsonally benefit from any relief that may be granted. Their lawsuit seeks only
ptospective declaratory and injunctive relief intended to stop the allegedly unconstitutional
conditions of confinement faced by inmates in DWCC extended lockdown. [Record
Document 201-1 at 58-59]. They seek no redress for past harms they may have suffered
while incatcerated there. [Id] Because Charles and the Additional Named Plaintiffs do not
currently teside in the DWCC units at issue, any relief granted would be of no benefit to
them—they ate not currently suffeting the injury that this lawsuit seeks to stop. Genesis
Healthcare Corp. v. Symozyk, 569 U.S. 66, 71 (2013) (stating that the purpose of the personal
stake requirement is to confine the federal judiciary to adjudicating “actual and concrete
disputes, the resolutions of which have direct consequences on the parties involved.”). While
all of the men may very well remain fully committed to disputing “the lawfulness of the
conduct that precipitated the lawsuit, the case is moot if the dispute ‘is no longer embedded
in any actual controvetsy about the plaintiffs’ particular legal rights.” Yaris v, Bunton, 905
F.3d 905, 909 (5th Cir. 2018) (quoting Already, LLC, 568 U.S. at 91). Without a personal
stake in the outcome, the claims of Charles and the Additional Named Plaintiffs are moot
under general rules of mootness.

1. Capable of Repetition Yet Evading Review

Because the Court finds that the claims are moot under the general tules, it must next

address whether Plaintiffs’ claims qualify for an exception to the general rule of mootness.

Regardless of the fact that Plaintiffs seek to represent a class, Plaintiffs’ claims may avoid

10
being dismissed as moot if thei claims are capable of repetition yet evading review. A claim
qualifies for the capable of repetition yet evading review exception to mootness “only ‘if (1)
the challenged action is in its duration too short to be fully litigated prior to its cessation or
expitation, and (2) there is a reasonable expectation that the same complaining party will be
subjected to the same action again.”” United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1540
(2018) (quoting Tummer v. Rogers, 564 U.S. 431, 439-40 (2011)). “(T]he standard is not
‘mathematically precise’ and requires only a ‘reasonable likelihood’ of repetition.” Olver ».
Scott, 276 F.3d 736, 741 (5th Cir. 2002) (quoting Honig v. Doe, 484 U.S. 305, 318-19 (1988).

First, precedent dictates that Charles’s claim does not qualify for the exception.
Plaintiffs argue that Charles faces a reasonable expectation that he will again suffer the
conditions of DWCC extended lockdown because, should he be arrested again and returned
to DWCC, he will be placed back on extended lockdown because inmates teentering prison
tetain the classification they had at the time they left custody. [Record Document 280 at 7-8].
This argument fails because under Supreme Court ptecedent, a court may not base a finding
that a party may again be subjected to an action on “the possibility that a party ‘will be
prosecuted for violating valid criminal laws.” Sanchex-Gomex, 138 S. Ct. at 1541 (quoting
O'Shea v. Littleton, 414 U.S. 488, 497 (1974)). Instead, courts must assume that litigants “will
conduct their activities within the law and so avoid ptosecution and conviction as well as
exposure to the challenged course of conduct.” Id. With this assumption in mind, the Court
cannot conclude that Charles faces a reasonable expectation of return to DWCC extended
lockdown.

Second, the Additional Named Plaintiffs’ claims fail for a similar reason. The Fifth
Circuit has found claims of inmates seeking injunctive relief moot when the inmate was

11
transferred to a different facility and refused to apply the capable of repetition yet evading
review exception because transfer back to the facility at issue in the lawsuit was too
speculative. See, ¢.g., Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001); Johnson v. Livingston,
779 F. App’x 254, 255 (6th Cir. 2019); Haralson v. Campuzano, 356 F. App’x 692, 696 (5th Cir.
2009).

Therefore, under general mootness rules, Plaintiffs’ claims should be dismissed as
moot. This conclusion is also applicable in the class action context if a named plaintiff's
claim becomes moot before the class is certified, as is the case here. Fontenot, 777 F.3d at 748.
There ate several additional possible mootness exceptions applicable to class actions,

however, that the Court must now address.

2. The Inherently Transitory Exception

The first possible exception unique to the class action context that may save the
Additional Named Plaintiffs’ claims from mootness is the “inherently transitory” exception.
Under this exception, a proposed named plaintiffs claim that becomes moot at some point
befote a court rules on a motion for class certification may avoid being dismissed as moot if
the claims at issue ate so “inherently transitory that the trial court will not have even enough
time to rule on a motion for class certification before the proposed tepresentative’s
individual interest expires.” Geraghty, 445 U.S. at 399. For those claims that are inherently
transitory, “the ‘relation back’ docttine is ptoperly invoked to preserve the merits of the case
for judicial resolution.” McLaughiin, 500 U.S. at 52.

In an unpublished opinion, the Fifth Circuit recently examined Supreme Court

precedent and compiled a list of factors relevant to determining whether this exception

12
should apply in a particular case. Ward v. Hellerstdet, 753 F. App’x 236, 242 (5th Cir. 2018).
These factors ate whether:

[T]he challenged conduct giving rise to the claim is of a fleeting or temporary
natute; uncertainty exists at the outset as to the duration of each plaintiff's
exposute to the allegedly harmful conduct; it is unlikely that any given
individual plaintiff could see his claim to fruition priot to the claim becoming
moot; and there exists a constant group of people suffering the harm alleged
by the plaintiffs.

Id. (citing Genesis Healthcare Corp., 569 U.S. at 76; Gerstein v. Pugh, 420 U.S. 103, 110, n.11
(1975)).

Plaintiffs clearly satisfy at least two of these elements. First, there is uncertainty
existing at the outset as to the duration of each individual plaintiffs claim. Inmates in
custody can be ttansferred at any time which makes predicting if a particular potential
plaintiff will remain on extended lockdown at DWCC throughout the duration of the class
certification process nearly impossible. Second, while individual inmates may be transferred
out of extended lockdown at DWCC or released from custody, there will always remain
some gtoup of inmates housed in extended lockdown and subject to the allegedly
unconstitutional conditions.

- Less clear is whether the challenged conduct is of a fleeting or temporary nature and
whether any given individual plaintiff could see his claim to fruition before it becomes moot.
Defendants atgue that Plaintiffs’ claims are not temporaty because they seek to challenge the
conditions of extended lockdown which, by its very nature, is not temporary and often lasts
for years. [Record Document 292 at 7]. They further point to several inmates that have
remained housed in extended lockdown throughout the duration of this litigation. [Record

Document 292 at 7-8]. Plaintiffs concede that some inmates have remained on extended

lockdown at DWCC for yeats but note the near impossibility of accurately predicting for
13
which potential plaintiffs this will be true, especially when Defendants retain complete
control over when an inmate may be moved from DWCC. [Record Document 296 at 4-5]

Courts have previously found claims taised in the prison context to be of a fleeting or
temporary nature when the challenged action lasts as few as several days to as long as several
months. McLaughlin, 500 U.S. at 51-52; Ward, 753 F. App’x at 242. In contrast, the Rocky »v.
King court found that the inherently transitory exception was inapplicable to an inmate
attempting to tepresent a class of prisoners in a challenge to the constitutionality of field
work conditions at the Louisiana State Penitentiary because the inmate was challenging
conditions “of long-term, not short-term, confinement.” Rocky, 900 F.2d at 870.

While the average claim of a putative class representative in this case may be longer
than the several months previously held to be temporary or fleeting in the prison context,
other considerations lead the Coutt to conclude that Plaintiffs’ claims nonetheless qualify for
the inherently transitory exception. First, the parties agteed that adjudication of class
cettification would be delayed until the dispositive motion stage of this litigation. [Record
Document 182]. This necessarily means that the timeframe during which Plaintifts’ claims
may become moot has been expanded, currently to approximately three years for Charles
and two years for the Additional Named Plaintiffs. [Record Documents 2, 169, and 293]. In
relation to this extended certification process, claims lasting for several months or even a
yeat at a time are temporary or fleeting such that any potential plaintiff's claim faces a serious
tisk of becoming moot before the Court can tule on class certification. Second, it will be
neatly impossible for Plaintiffs to identify which, if any, inmates will be housed on extended
lockdown at DWCC long enough for a class to be certified. While the Fifth Circuit has not
addtessed which factor in the inherently transitory analysis is most important, at least one

14
other Circuit has concluded that the “essence” of the inherently transitory exception is not
the length of confinement, but “uncertainty about whether a claim will remain alive for any
given plaintiff long enough for a district court to certify the class.” Olson v. Brown, 594 F.3d
577, 582 (7th Cir. 2010).

The extended class certification process in this case, the impossibility of predicting
which potential plaintiffs will remain at DWCC throughout the duration of the class
certification ptocess, and the existence of a constant group of inmates subject to the
allegedly unconstitutional conditions lead the Court to conclude that Plaintiffs’ claims ate
inherently transitory. Because Plaintiffs’ claims ate inherently transitory, the relation back
doctrine applies, and Charles and the Additional Named Plaintiffs’ claims are not moot
because they telate back to when theit complaint was filed. McLaughlin, 500 U.S. at 52.

3. The “Picking Off? Exception

Plaintiffs’ claims may also avoid being dismissed for mootness under the “picking
off” exception. This doctrine developed in the context of defendants fully satisfying the
monetary claims of individually named plaintiffs seeking to represent a class before the class
could be cettified, therefore preventing a court from certifying a class and adjudicating the
class claims. See, ¢.g., Zecdman v. J. Ray McDermott & Co., Ine, 651 F.2d 1030, 1050 (5th Cir.
1980). Recognizing that this situation posed similar challenges as claims that are inherently
transitory, the court held that when “there is pending before the district court a timely filed

and diligently pursued motion for class certification,” the putative class representatives’

15
claims need not be dismissed for mootness even though their individual claims wete
satisfied. Id at 1051.

The policy concerns leading to this exception to the mootness doctrine are also of
legitimate concern in the context of this litigation where Defendants control where the
Additional Named Plaintiffs reside. Theoretically, Defendants could transfer any inmate
seeking to act as a class representative out of DWCC and into a different facility, thus
pteventing any plaintiff from presenting claims that avoided mootness long enough for a
class to be certified.4 This is analogous to a wealthy defendant continually satisfying the
monetary claims of individual plaintiffs. The Court therefore concludes that even if Charles’s
and the Additional Named Plaintiffs’ claims did not qualify for the inherently transitory
exception, the “picking off’ exception applies, and their claims are saved from mootness
because they relate back to the filing of their respective complaints.

TI. Conclusion

For the reasons given above, the motion to amend the complaint [Record Document
169] is GRANTED. By granting leave to amend, this Court has added new representatives
for the proposed class. Hence, it is also appropriate for this Court to GRANT Plaintiffs’
associated motion to supplement their memorandum in support of the motion to certify a

class. [Record Document 170]. Carlton Turner, Larry Jones, and Ronald Brooks are added as

 

3 While the Fifth Circuit has recently questioned the status of Zeidman, it has not yet
ovettuled the case and thus this Court treats it as controlling precedent. Fontenot, 777 F.3d at
750.

4 The Court does not intend to suggest that Defendants are currently engaged in
“picking off” potential class representatives. It merely notes that Defendants have the ability
to engage in such action because of the relationship between the patties to this action. See
Zeidman, 651 F.2d at 1050 (“The fact remains that in those cases in which it is financially
feasible to pay off successive named plaintiffs, the defendants would have the option to
preclude a viable class action from ever reaching the certification stage.”) (emphasis added).

16
teptesentative plaintiffs in this matter. The Clerk of Court is instructed to file Document
201-1 into the record as the Second Amended Complaint and Document 201-2 into the
tecotd as the Supplemental Memorandum in Support of Plaintiffs’ Motion for Class
Certification.

th
THUS DONE AND SIGNED in Shreveport, Louisiana, this the | ~/ “ UK day of

March, 2020. Cc /

ELIZABETH E FOOTE
UNITED STATES/DISTRICT JUDGE

(_ . a

 

17
